                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

WHEREVERTV, INC.,

          Plaintiff,

v.                              Case No:   2:18-cv-529-FtM-99CM

COMCAST                 CABLE
COMMUNICATIONS, LLC,

          Defendant.


                         OPINION AND ORDER

     This matter comes before the Court on defendant’s sealed,

unredacted 1 Motion to Transfer Pursuant to 28 U.S.C. § 1404(a)

(Doc. #40) filed on November 19, 2018.     Plaintiff filed a Response

in Opposition (Doc. #48) on December 7, 2018.      A Reply (Doc. #54)

and Surreply (Doc. #57) were filed, along with declarations from

both parties in support of their positions (Docs. ##38-1, 48-1,

48-2, 48-3).   For the reasons set for below, the Motion is denied.

                                 I.

     This is a patent infringement dispute concerning the ‘431

Patent 2 held by plaintiff WhereverTV, Inc., a Florida corporation


     1 The Motion was initially filed in a redacted version (Doc.
#38) and a duplicate, unredacted version was filed under seal (Doc.
#40) because it contains competitive business information. The
redacted version will terminated as duplicative.
     2 The ‘431 Patent, titled “Global Interactive Program Guide
Application and Device”, discloses a video access and delivery
system for today’s video entertainment environment. One or more
embodiments disclosed in the ‘431 Patent are directed at receiving,
with its principal place of business in Lee County, Florida, for

an interactive television program guide.                Plaintiff alleges that

Defendant Comcast’s Xfinity X1 Platform has directly infringed and

continues to directly infringe on the ‘431 Patent.                       (Doc. #30,

Amended Complaint.)         Comcast is a Delaware corporation with its

principal place of business in Philadelphia, Pennsylvania.

     Founded in 2006, WhereverTV is an over-the-top television

service    provider      that    offers    live-streaming    video   content      to

subscribing customers around the world and through a wide range of

internet-enabled devices.           (Doc. #30, ¶ 11.)       The ‘431 Patent was

invented by Mark A. Cavicchi, plaintiff’s former Chief Executive

Officer, who transferred all of his rights in the patent to

WhereverTV in 2007.             The ‘431 Patent was issued by the United

States    Patent   and    Trademark       Office   on   February   13,    2014   and

Cavicchi resigned from WhereverTV in December 2015.                  (Id., ¶ 13;

Doc. #48-2, ¶ 4.)         From 2006 to 2017, WhereverTV was a Delaware

corporation.       (Doc. #48-1, ¶ 4.)          In December 2015, WhereverTV

moved its principal place of business from the Pittsburgh area to

Fort Myers, Florida, and re-incorporated to become a Florida

corporation in 2017.        (Id.)     Thus, WhereverTV has not had a place



accessing, managing, and viewing digital video such as live
television, television on demand, and pre-recorded video and audio
programming from multiple content sources, via an Internet-enabled
device (e.g., smart phone, tablet, computer, television), anywhere
in the world.



                                       - 2 -
of business in Pennsylvania and has not had any business dealing

with anyone in Pennsylvania since 2015.           (Doc. #48-2, ¶ 4.)      This

suit was filed on August 1, 2018, and the decision to change the

company’s corporate registration from Delaware to Florida had

nothing to do with WhereverTV’s decision to commence this lawsuit

against Comcast.     (Doc. #48-1, ¶ 4.)

                                       II.

        Federal jurisdiction is premised on 28 U.S.C. § 1338(a),

giving federal district courts exclusive original jurisdiction

over any civil action arising under any Act of Congress relating

to patents.      Plaintiff alleges venue in the Middle District of

Florida under 28 U.S.C. §§ 1391 and 1400(b) because Comcast has a

regular and established place of business in Lee County, Florida

and Comcast distributes the infringing product from its place(s)

of business in Lee County, Florida.          (Doc. #30, ¶ 8.)

     While proper in the Middle District of Florida, venue may

still    be   transferred   pursuant    to   28   U.S.C.   §   1404(a),   which

involves a two-pronged inquiry.          First, the Court must determine

whether the alternative venue is one in which the action could

have originally been brought.            Second, the Court must balance

certain convenience factors, which Comcast argues favors transfer

to the Eastern District of Pennsylvania, Philadelphia.                Factors

considered by the court include: “(1) the convenience of the

witnesses; (2) the location of relevant documents and the relative



                                   - 3 -
ease of access to sources of proof; (3) the convenience of the

parties; (4) the locus of operative facts; (5) the availability of

process to compel the attendance of unwilling witnesses; (6) the

relative means of the parties; (7) a forum’s familiarity with the

governing law; (8) the weight accorded a plaintiff’s choice of

forum; and (9) trial efficiency and the interests of justice, based

on the totality of the circumstances.”        Manuel v. Convergys Corp.,

430 F.3d 1132, 1135 n.1 (11th Cir. 2005).

     “Section 1404(a) is intended to place discretion in the

district court to adjudicate motions for transfer according to an

individualized,   case-by-case    consideration     of    convenience   and

fairness.”    Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29

(1988)   (quotation   omitted).     Generally,     when    weighing   these

factors, the court must keep in mind that there is a “strong

presumption   against    disturbing       plaintiff[’s]    initial    forum

choice.”   SME Racks, Inc. v. Sistemas Mecanicos Para Electronica,

S.A., 382 F.3d 1097, 1100 (11th Cir. 2004).        Thus, in most cases,

the plaintiff’s choice of forum should not be disturbed unless the

balance is strongly in favor of the defendant.           Id.

     A. Judicial District Where Case May Have Been Brought

     Venue in a patent infringement case is governed by 28 U.S.C.

§ 1400(b), which provides that “[a]ny civil action for patent

infringement may be brought in the judicial district where the

defendant resides, or where the defendant has committed acts of



                                  - 4 -
infringement and has a regular and established place of business.”

Comcast seeks transfer to the Eastern District of Pennsylvania,

Philadelphia, where its headquarters are located.        Since this is

a judicial district in which the action could have originally been

brought, the first prong is satisfied.

     B. Convenience Factors

     The parties analyze these factors and, not surprisingly, come

to differing conclusions.     After review of the arguments and the

Declarations submitted by the parties (Docs. ##38-1, 48-1, 48-2,

48-3), the Court finds that the factors do not predominate in favor

of transfer, and Comcast has not convinced the Court that it should

exercise its discretion and transfer the case to Pennsylvania.

     There is no district which will not inconvenience some of the

parties   and   witnesses.     Plaintiff’s   senior    management   and

technology consultants mostly reside in the Middle District of

Florida, with one residing in California who travels quarterly to

Florida to meet with WhereverTV (Doc. #48-3).         Although residing

in Pennsylvania, Mark Cavicchia, likely a key witness as ‘431

Patent’s inventor, states that it would not be more convenient for

him if the case was transferred to Philadelphia because he lives

approximately 236 miles from Philadelphia.       (Doc. #48-2, ¶ 5.)

Cavicchia would have to travel either way and he prefers to travel

to Fort Myers and will do so without a subpoena.




                                - 5 -
      Neither party has identified any particular witness who will

be unavailable or unwilling to testify in the respective districts

as   the   majority   of    witnesses     will   likely   be     employees     whose

attendance at trial will not need to be compelled.                   And there is

no evidence that compulsory process will be necessary for the

appearance of any other witnesses.               The relative means of the

parties clearly favors honoring the choice of venue selected by

plaintiff.     The relevant documents seem to be located in both

Florida and Pennsylvania where the parties’ corporate headquarters

are located, but document location in today’s electronic age seems

to have decreasing significance.             The locus of operative facts

favors both districts because although the patent was initially

developed    in    Pennsylvania,     the    infringement       is    ongoing     and

WhereverTV    is   now     located   in    Florida.       This      case   involves

violation of patent laws and it is likely this Court and the

district court in Pennsylvania are equally knowledgeable about the

governing law.     Trial efficiency and the interests of justice are

certainly not diminished in plaintiff’s choice of venue.

      Considering     all   of   these     factors,   the   Court      finds    that

defendant has not established that plaintiff’s choice of venue is

clearly outweighed by other relevant considerations.                   Therefore,

the Court will not disturb plaintiff’s choice of forum.

      Accordingly, it is hereby

      ORDERED AND ADJUDGED:



                                     - 6 -
     1.   Defendant’s Sealed Motion to Transfer Pursuant to 28

U.S.C. § 1404(a) (Doc. #38) is DENIED.

     2.   Defendant’s Redacted Motion to Transfer Pursuant to 28

U.S.C. § 1404(a) (Doc. #38) is terminated as duplicative.

     DONE and ORDERED at Fort Myers, Florida, this __30th__ day of

January, 2019.




Copies:
Counsel of Record




                              - 7 -
